Citation Nr: 1746184	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-33 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability to include as secondary to a service-connected knee disorder.

2.  Entitlement to service connection for a left collarbone disability to include as secondary to a service-connected knee disorder.

3.  Entitlement to service connection for a left wrist disability to include as secondary to a service-connected knee disorder.

4.  Entitlement to service connection for a bilateral hearing loss disability to include as secondary to a service-connected knee disorder.

5.  Entitlement to service connection for a tinnitus disability to include as secondary to a service-connected knee disorder.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1971.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of March 2012 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In the March 2012 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.

In the June 2012 rating decision, the RO denied service connection for a low back disability, a left wrist disability and a left collarbone disability.

In August 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

In November 2015, the Board remanded these issues for additional development.


FINDINGS OF FACT

1.  The Veteran's low back disability did not manifest within one year of separation from active service, is not otherwise etiologically related to his service, and was not caused or aggravated by a service-connected disability.

2.  The Veteran's left collarbone disability did not manifest within one year of separation from active service, is not otherwise etiologically related to his service, and was not caused or aggravated by a service-connected disability.

3.  The Veteran's left wrist disability is not related to service, and is not caused or aggravated by a service-connected disability.

4.  The Veteran's hearing loss disability did not manifest within one year of separation from active service, is not otherwise etiologically related to his service, and was not caused or aggravated by a service-connected disability.

5.  The Veteran's tinnitus disability is not related to service, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a low back disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  Entitlement to service connection for a left collarbone disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  Entitlement to service connection for a left wrist disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

4.  Entitlement to service connection for a bilateral hearing loss disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5.  Entitlement to service connection for tinnitus, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a January 2012 letter. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran to include the reports of February 1972, November 1974, August 2012 and April 2013 VA examinations.  Additionally, per the November 2015 Board remand instructions, the Veteran underwent a VA examination and a VA records review in January 2016 while records from the Social Security Administration (SSA) have been obtained and associated with the claims file.

In light of the above, the Board also finds that the RO substantially complied with the November 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf to include the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis and bilateral hearing loss may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis and bilateral hearing loss is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A. Low Back, Left Collarbone and Left Wrist

Factual Background and Analysis

The Veteran contends that his claimed low back, left wrist and left collarbone disabilities resulted from the cumulative effect of a number of falls over the years that were caused by his service-connected knee disabilities.

The Veteran's service treatment records were negative for complaints or diagnoses for a low back, left wrist or left collarbone disability.  Notably, a November 1971 Medical Board examination was also negative for complaints or diagnoses for a low back, left wrist or left collarbone disability.  

The Veteran underwent VA examinations in February 1972 and November 1974 which were negative for complaints or diagnoses for a low back, left wrist or a left collarbone disability.

An April 2008 private treatment report noted that the Veteran presented with complaints of left shoulder and left wrist pain that were directly related to an injury he suffered in March 2008 as a stock person at Wal Mart when he slipped and fell down a muddy hill.  

A September 2010 private treatment report noted that the Veteran had suffered injuries to his left shoulder and left wrist which required hospitalization.  These injuries were sustained when he fell off of a ladder when painting his house in September 2010.  He was diagnosed with a left distal radius fracture, a left ulnar styloid fracture and a left proximal and clavicle fracture.  He underwent an elective open reduction internal fixation of his left distal radius fracture.  

The Veteran underwent a VA examination in February 2012.  Regarding the Veteran's left collarbone, the diagnosis was an old mid clavicle fracture with prior injury to the acromioclavicular (AC) space.  X-rays also revealed mild AC degenerative changes with slight widening in the AC space which was consistent with the prior injury.  Regarding his left wrist disability, the Veteran was diagnosed with an internal fixation of a healed distal radial fracture.  The examiner opined that the Veteran's left clavicle and left wrist disabilities were less likely than not as due to or aggravated by his service-connected bilateral knee disabilities.  The examiner noted that there was no medical evidence provided in the claims file or any private records to show any fall or issues stemming from his knee conditions nor were there any treatments of his claimed left clavicle and left wrist.  Therefore, due to lack of any records or information as to the nature of his injuries, his currently claimed issues of left clavicle and left wrist were less likely as not due to or aggravated by his service-connected bilateral knee disabilities.

The Veteran underwent a VA examination in April 2012.  The VA examiner opined that the Veteran's left clavicle and left wrist did not appear to be related to the knees.  The Veteran notably had a fall from a ladder in 2010 in which he injured his left clavicle and left wrist.  Therefore, his disabilities were not due to his knees and there was no evidence to suggest aggravation.

The Veteran underwent a VA examination in May 2012.  The diagnosis was a mechanical back strain with degenerative disease.  The examiner noted that crepitus of the knee, in and of itself, did not cause a disability as it was rather a finding noted when knee issues worsened.  Therefore, the examiner opined that the Veteran's crepitus in both of his knees did not cause his lower back disability.  The examiner noted that the Veteran had an injury where he fell off of his ladder some time ago.  Based on all of these items, the examiner felt that it would be pure speculation to state whether his back disability was specifically caused by his knees because of a number of issues which included the unusual mannerisms, other injuries and natural progression of the disease with age.  The examiner indicated that there was no evidence to suggest aggravation.  However, if the knees were specifically causing his back disability, one would suspect that the Veteran's bilateral knee x-rays to be much worse than what they currently were.  Currently, the bilateral knee x-rays were normal which supports the rationale that attributing the Veteran's back disability to his service-connected knee disability would be speculative.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for low back, left wrist and left collarbone disabilities is not warranted.

As there are current diagnoses of low back, left wrist and left collarbone disabilities, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Regarding the Veteran's claim for service connection for a low back disability and a left collarbone disability, the Board notes that the Veteran has been diagnosed with arthritis.  As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this instance however, service connection for a low back or a left collarbone disability on a presumptive basis is not warranted as the record does not show evidence of arthritis of the low back or left collarbone within one year of the Veteran's separation from active duty.  Notably, VA examinations in February 1972 and November 1974 were negative for complaints or diagnoses for a low back or a left collarbone disability.

To any extent that the Veteran is asserting that he experienced continuing symptoms of a low back or left collarbone disability thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board finds it significant that an April 2008 private treatment report noted that the Veteran presented with complaints of left shoulder and left wrist pain that were directly related to an injury he suffered in March 2008 while a September 2010 private treatment report noted that the Veteran had suffered injuries which were sustained when he fell off of a ladder when painting his house in September 2010.  

As the Veteran was not diagnosed with a low back or left collarbone disability until many years after service and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a low back or left collarbone disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Regarding service connection on a direct basis, while the Veteran has current low back, left wrist and left collarbone disabilities, the Veteran's service treatment records are negative for treatments or complaints related to a low back, a left wrist or a left collarbone disability.  Furthermore, as noted above, the Veteran reported that his injuries resulted from post-service falls.

In short, there is simply no credible or evidence or opinion even suggesting a relationship between any low back, left wrist or left collarbone disabilities and service and neither the Veteran or his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  

Regarding service connection on a secondary basis, the Board notes that the Veteran contends that his low back, left wrist and left collarbone disabilities are the result of his service-connected knee disabilities.  Specifically, the Veteran claims that his low back, left wrist and left collarbone disabilities were caused by the cumulative effect of falls that resulted from his service-connected knee disabilities.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current low back, left wrist and left collarbone disabilities are etiologically related to the Veteran's military service on a secondary basis.  Again, the only medical opinions addressing the etiology of the low back, left wrist and left collarbone disabilities on a secondary basis weigh against the claims.  

Notably, a February 2012 VA examiner indicated that the Veteran's left clavicle and left wrist disabilities were less likely than not as due to or aggravated by his service-connected bilateral knee disabilities.  Also, an April 2012 VA examiner opined that the Veteran's left clavicle and left wrist disabilities were not due to his knees and there was no evidence to suggest aggravation.

Additionally, the May 2012 VA examiner opined that the Veteran's crepitus in both of his knees did not cause his lower back disability and that there was no evidence to suggest aggravation.  

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for low back, left wrist and left collarbone disabilities are not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).  






B. Hearing Loss and Tinnitus

Laws and Regulations

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

The Veteran contends that his claimed tinnitus and hearing loss disabilities resulted from the cumulative effect of a number of falls over the years that were caused by his service-connected knee disabilities.

The Veteran's service treatment records are negative for complaints of, treatment for, or findings of bilateral hearing loss or tinnitus.

Audiometric testing on the Veteran's August 1971 enlistment examination revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
20
15
15
25
25



Audiometric testing on the Veteran's November 1971 separation examination revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
n/a
0
LEFT
10
10
10
n/a
5


The Veteran underwent a VA audiological examination in August 2012.  

Audiometric testing in August 2012 revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
80
80
85
LEFT
30
45
80
85
80

Speech audiometry revealed speech recognition ability of 66 percent in the right ear and of 62 percent in the left ear.  

The examiner noted that the Veteran reported service-related noise exposure from rifle fire and denied recreational noise exposure.  The Veteran also stated that he had hit his head when he had fallen many times due to his knee disabilities.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to his service.  The examiner also opined that it was at least as likely as not that the Veteran's tinnitus was a symptom of his bilateral hearing loss.

The Veteran underwent a VA examination in April 2013.  The examiner noted that the only hearing tests available for review were an in-service hearing test in 1971 and a hearing test in 2012.  The examiner indicated that since a number of things could cause hearing loss and that hearing loss due to head trauma would show up at the time of trauma, he could not opine as to the Veteran's hearing loss or tinnitus being a result of or being proximately due to a fall that occurred in 2010 (allegedly caused by his knee disabilities) without resorting to mere speculation.

Per the November 2015 Board remand instructions, a VA examiner provided a records review in January 2016.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner also indicated that it was less likely than not that the Veteran's bilateral hearing loss or tinnitus were due to or the result of a service-connected knee disability.   The examiner noted that if the Veteran had fallen and struck his head with subsequent documentation of a traumatic brain injury (TBI) and it was determined that this fall was the result of his knees, then a connection between the hearing loss and tinnitus could be sought.  On a review of the records, there was no such documentation.  As a result, there was insufficient evidence to support his claim that his bilateral hearing loss or tinnitus were the result of the cumulative trauma from falls that resulted when the Veteran's service-connected knees reportedly gave out.  The records reviewer noted that the Veteran had no image or presentation to neurology or otherwise for evaluation of a TBI which may have affected his ears or vestibular system based on his knees.

Per the November 2015 Board remand instructions, the Veteran also underwent a VA audiological examination in January 2016.  

Audiometric testing in January 2016 revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
80
80
85
LEFT
30
45
80
85
80

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 70 percent in the left ear.  

The examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner also indicated that it was less likely than not that the Veteran's bilateral hearing loss or tinnitus was due to or the result of a service-connected knee disability.  The examiner noted that it was at least as likely as not that the Veteran's tinnitus was related to his bilateral hearing loss and therefore was not related to service.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes and a diagnosis of bilateral tinnitus.  Accordingly, as there are current hearing loss and tinnitus disabilities, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  In particular, it is noted that the Veteran reported that he was exposed to rifle fire on the firing range.  In this regard, the Veteran is competent to give evidence about what he experienced, and acoustic trauma is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and noise exposure has been conceded.

However, the Veteran's service treatment records are negative for complaints or treatments regarding a bilateral hearing loss or tinnitus disability.  Notably, the Veteran's November 1971separation examination was negative for complaints or treatments of hearing loss or tinnitus and the recorded audiogram did not demonstrate hearing loss for VA compensation purposes.

Additionally, the Board notes that there are no clinical findings or diagnoses of bilateral hearing loss or tinnitus during service or for several years thereafter.  The first post-service evidence of a hearing loss and tinnitus disabilities is the August 2012 VA examination. 

None of the private or VA treatment records show that the Veteran was diagnosed with bilateral hearing loss or tinnitus to a compensable degree within one year of service.  To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a bilateral hearing loss disability or tinnitus since service.  There was no indication in the record, to include any statements from the Veteran of hearing trouble or tinnitus until August 2012.  On the contrary, the lack of any findings pertaining to hearing loss during service and the essentially normal findings at service separation weigh against a finding that the Veteran's current hearing loss disability and tinnitus were originally manifested during service and have continued since service.  

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hearing loss disability or tinnitus, he was not diagnosed with a hearing loss disability until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a hearing loss disability and tinnitus, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current bilateral hearing loss or tinnitus disability and the Veteran's conceded in-service noise exposure.  In fact, the only medical opinions of record weigh against the claims as the August 2012 and January 2016 VA examiners determined that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus disabilities were caused by or a result of military noise exposure. 

None of the competent medical evidence currently of record refutes these conclusions, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of hearing loss or tinnitus, does not demonstrate hearing loss manifested to a compensable degree within one year of separation.  Additionally, given that the most probative opinion is against a finding of a relationship between a claimed bilateral hearing loss and tinnitus disabilities and service, the Board finds that service connection on a direct basis is not warranted. 

Regarding service connection on a secondary basis, the Board again notes that the Veteran contends that his claimed tinnitus and hearing loss disabilities resulted from the cumulative effect of a number of falls over the years that were caused by his service-connected knee disabilities.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current bilateral hearing loss and tinnitus disabilities are etiologically related to the Veteran's military service on a secondary basis.  Notably, the only medical opinion addressing the etiology of the bilateral hearing loss and tinnitus disabilities on a secondary basis weighs against the claim as the January 2016 VA examiners opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were due to or the result of a service-connected knee disability.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for a bilateral hearing loss or tinnitus disability is not warranted on a secondary basis.

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claims of entitlement to service connection for a bilateral hearing loss and tinnitus disabilities.  The benefit of the doubt doctrine is therefore not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

C.  All Disabilities

The Board notes the Veteran's contentions regarding the etiology of his claimed low back, left collarbone, left wrist, bilateral hearing loss and tinnitus disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current low back, left collarbone, left wrist, bilateral hearing loss and tinnitus disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the low back, left collarbone, left wrist, bilateral hearing loss and tinnitus disabilities are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the low back, left collarbone, left wrist, bilateral hearing loss and tinnitus disabilities etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


ORDER

Entitlement to service connection for a low back disability to include as secondary to a service-connected knee disorder is denied.

Entitlement to service connection for a left collarbone disability to include as secondary to a service-connected knee disorder is denied.

Entitlement to service connection for a left wrist disability to include as secondary to a service-connected knee disorder is denied.

Entitlement to service connection for a bilateral hearing loss disability to include as secondary to a service-connected knee disorder is denied.

Entitlement to service connection for a tinnitus disability to include as secondary to a service-connected knee disorder is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


